United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
Port Angeles, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0259
Issued: April 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 24, 2015 appellant filed a timely appeal of a June 1, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. § 501.2(c) and § 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he contracted
food poisoning on August 5, 2014 causally related to an August 5, 2014 employment incident.
FACTUAL HISTORY
On August 12, 2014 appellant, then a 28-year-old forestry technician (fire), filed a
traumatic injury claim (Form CA-1) alleging that he contracted food poisoning after consuming
1

5 U.S.C. § 8101 et seq.

spoiled food at work on August 5, 2015, causing abdominal pain, diarrhea, nausea, and vomiting.
He stopped work on August 8, 2014 and returned to work on August 10, 2014. Appellant’s
supervisor noted on the claim form that the injury occurred in the performance of duty.
On August 6, 2014 appellant sought treatment at Kittitas Valley Healthcare in Ellensburg,
Washington. In an August 6, 2014 report, Dr. Frank Cruz, Board-certified in family medicine,
noted examining and treating appellant for an acute onset of vomiting, diarrhea, and abdominal
cramps which began the night of August 5, 2014. He diagnosed vomiting, abdominal pain, and
diarrhea, and prescribed medication. An August 6, 2014 report of Dr. John Henderson, a
radiologist, noted that abdominal and pelvic computerized tomography (CT) scans ordered by
Dr. Cruz showed no abnormalities.
By letter dated April 30, 2015, OWCP informed appellant of the deficiencies in his claim
and provided him the opportunity to submit additional evidence, including a narrative medical
report from a physician substantiating that the diagnosis provided was caused or aggravated by a
work incident. Appellant was afforded 30 days to respond. No response was received.
By decision dated June 1, 2015, OWCP denied appellant’s claim as the medical evidence
of record failed to demonstrate that the claimed medical condition was causally related to the
accepted work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time and place, and in the manner alleged. Second, the employee must submit medical
evidence to establish that the employment incident caused a personal injury.5
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
2

Id.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

T.H., 59 ECAB 388 (2008).

2

background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.6
ANALYSIS
It is undisputed that on August 5, 2014 appellant was performing forestry technician
duties. It is also undisputed that he was diagnosed with vomiting, abdominal pain, and diarrhea.
However, the Board finds that appellant has not submitted sufficient medical evidence to
establish that his diagnosed conditions were caused or aggravated by the August 5, 2014
employment incident.
Appellant submitted an August 6, 2014 report from Dr. Cruz which noted that appellant’s
vomiting and diarrhea began the night of August 5, 2014. He diagnosed vomiting, abdominal
pain, and diarrhea, and prescribed medication. Dr. Cruz’ report, however, is insufficient to
establish the claim as he did not relate appellant’s diagnosed conditions to the accepted
employment incident. He did not provide a history of the August 5, 2014 work incident, reflect
knowledge of appellant’s work duties that day, or specifically address how appellant’s
employment activities caused or aggravated the diagnosed medical conditions. The Board has
held that medical reports that are based on an incomplete history7 and do not offer an opinion on
causal relationship supported by medical rationale are of diminished probative value.8
Dr. Henderson’s August 6, 2015 CT scan report is also insufficient as it also contains no
opinion as to how appellant’s medical conditions would have been caused or aggravated by the
alleged employment incident.9
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that his condition was caused, precipitated, or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.10 Appellant failed to submit such evidence, and therefore
he has not met his burden of proof to establish a claim for compensation.

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
8

A.D. 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship). Conard Hightower,
54 ECAB 796 (2003) (medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of diminished probative value on the issue of causal relationship).
9

Id.

10

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
developed food poisoning causally related to an August 5, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

